Ingraham, P. J. (dissenting):
A proceeding under the Tax Law to review an assessment for taxation is to be determined, not upon the evidence” submitted to the tax commissioners upon which they have based their determination, but upon testimony to be produced before *545the court charged with the duty of reviewing the action of the tax commissioners, and the court upon such evidence determines the question as to the propriety of the assessment by the commissioners. (Consol. Laws, chap. 60 [Laws of 1909, chap. 62], § 290 et seq.)
The Court of Appeals in the case of People ex rel. Manhattan R. Co. v. Barker (152 N. Y. 417) states the nature of this proceeding and the functions of the court. In speaking of this proceeding it is there said: “ What is called a review may thus become a proceeding in the nature of a new trial. The return is not conclusive, as in the common law and Code writs. * * * The provisions of the Code do not apply to it. * * * The petition is regarded as the complaint, the return as the answer, and, in deciding the issues joined thereby, the court may call witnesses to its aid and their testimony becomes a part of the proceedings upon which the determination of the court is to be made. That determination is a revaluation and it may be a different valuation of the property assessed.”
The relator presented to the Supreme Court a petition stating that the valuation of the capital stock and surplus profits of the petitioner for the purpose of taxation entered on the assessment rolls was the sum of $50,000; that the said valuation and assessment of the petitioner as to its capital stock and surplus profits was and is illegal and erroneous in principle and that the petitioner would be injured thereby, in that the commissioners refused to deduct from the assets of the petitioner an item of $103,038.79, being the surplus of the petitioner as shown by a statement filed by it, said- surplus not being in excess of ten per cent of the par value of the shares of capital stock issued by it; that if the deduction “just mentioned had been made together with the other proper deductions set forth in the application filed by your petitioner and properly allowed by the Board of Assessors, there would have been no capital stock or surplus profits of your petitioner subject to taxation,” and this allegation was denied in the return.
It seems to me that an issue of fact was there presented for the determination of the court at Special Term and that the relator was entitled to offer testimony tending to show the *546truth of this allegation of fact in the petition. When this case was before the Special Term the writ was dismissed, it being there ordered that the relator’s request for leave to present evidence in reference to the claim for deduction for surplus not exceeding ten per cent of its capital, be and it thereby was denied, and the writ of certiorari was dismissed. I think this was error, and I, therefore, think that the order should be reversed and the matter remitted to the Special Term to take the evidence offered by the relator.
Order affirmed, with costs and disbursements.